PAGE, Justice
(dissenting).
I agree with the court’s rationale and holding that the words “advises” and “encourages” must be severed from Minn. Stat. § 609.215, subd. 1 (2012), as unconstitutional. I disagree, however, with the court’s remand to the district court for a determination of whether Melchert-Dink-el’s actions constitute “assisting]” Mark Drybrough and Nadia Kajouji in taking their own lives for three reasons. First, the evidence presented at trial was insufficient to prove beyond a reasonable doubt that Melchert-Dinkel actually “assist[ed]” Drybrough’s and Kajouji’s suicides. Second, from the very beginning of this prosecution, the State’s case has focused on whether Melchert-Dinkel “advise[d]” or “encourage[dj” Drybrough and Kajouji to commit suicide, not whether he “assist[ed]” their suicides. Third, because the record demonstrates that the district court deliberately omitted the word “assisted” from its finding that MelchertADinkel “intentionally advised and encouraged” Dryb-rough and Kajouji in taking their own lives, a remand will be a waste of scarce judicial resources.
I.
Minnesota Statutes § 609.215, subd. 1, prohibits “advisfing], encouraging], or assisting]” another person’s suicide. Minn. *26Stat. § 609.215, subd. 1. In my view, the court misconstrues the meaning of the word “assists” as used in section 609.215. Moreover, when the word “assists” is given its proper meaning, there is no doubt that the State failed to present any evidence that Melchert-Dinkel “assist[ed]” Dryb-rough and Kajouji in their suicides.
“[A] statute is to be construed, if possible, so that no word, phrase, or sentence is superfluous, void, or insignificant.” Boutin v. LaFleur, 591 N.W.2d 711, 716 (Minn. 1999) (citation omitted) (internal quotation marks omitted). Additionally, the “meaning of doubtful words in a legislative act may be determined by reference to their association with other associated words and phrases.” State v. Suess, 286 Minn. 174, 182, 52 N.W.2d 409, 415 (1952).
The court acknowledges that the most obvious form of assistance is physical assistance, but concludes that the defendant’s speech is enough to support a finding that the defendant assisted the victim’s suicide. This interpretation is inconsistent with well-established law, including Bout-in, 591 N.W.2d at 716, because such an interpretation renders the word “assists” superfluous by conflating its meaning with the words “encourages” and “advises.” Moreover, the court’s avoidance of the dictionary definition of the word “assist” is telling. The court’s analysis relies on the definition of the word “help,” a word not used in the language of the statute. The same dictionary that the court relies on for the meaning of “help” defines “assist” as “[a]n act of helping” and to help “a person in necessity; an action, process, or result.” The New Shorter Oxford English Dictionary 182 (1993) (emphasis added). Thus, the word “assists” as used in section 609.215 requires an action more concrete than speech instructing another on suicide methods. To hold otherwise arguably criminalizes the publication of books that simply describe successful suicidal behavior.9 I would interpret “assists” to require an action that furthers the suicide, such as providing materials or physically assisting the suicide. My interpretation is not only consistent with the dictionary definition of “assist,” it does not render the word “assists” superfluous or criminalize the publication of books that simply describe successful suicidal behavior.
Although I agree that Melchert-Dinkel encouraged and advised the victims, he did not take any concrete action to assist in Drybrough’s and Kajouji’s tragic suicides. Because the State did not present any evidence that Melchert-Dinkel engaged in any act other than pure speech, I conclude that the State’s evidence was insufficient to prove beyond a reasonable doubt that Melchert-Dinkel assisted their suicides. Consequently, Minn.Stat. § 609.035, subd. 1 (2012), clearly precludes further prosecution. Moreover, having obtained a conviction for encouraging and advising the suicides, the State is not entitled to a second bite at the apple on remand. A remand will do nothing more than waste judicial resources.
II.
Minnesota Statutes § 609.035, subd. 1, also precludes remand to the district court for another reason. That section states “[a]ll the offenses, if prosecuted, shall be included in one prosecution which shall be stated in separate counts.” Minn.Stat. § 609.035, subd. 1. From the very beginning of this prosecution, the State’s case *27focused on whether Melchert-Dinkel “advise[d]” or “encourage[d]” the victims to commit suicide, not whether he “assist[ed]” their suicides. More specifically, count one of the complaint reads:
On or about July 27, 2005, within the County of Rice, defendant William Francis Melchert-Dinkel did advise, encourage, or assist another in taking the other’s own life, to-wit: did advise and encourage Mark Drybrough, of Coventry, UK, using internet correspondence, and Mark Drybrough did take his own life.
(Emphasis added.) Similarly, count two of the complaint reads:
On or about March 9-10, 2008, within the County of Rice, defendant William Francis Melchert-Dinkel did advise and encourage another in taking the other’s own life, to-wit: did advise and encourage Nadia Kajouji of Ottawa, Ontario, Canada using internet correspondence and Nadia Kajouji did take her own life.
(Emphasis added.) Admittedly, the State’s closing argument referenced all three means of aiding suicide: advising, encouraging and assisting.10 Nevertheless, when the State’s case is viewed as a whole, including the language of the complaint and the evidence presented at trial, it leads to the unmistakable conclusion that this was an advise-or-encourage case.11 On that basis, it is wholly inappropriate to remand an advise-or-encourage case to the district court for a determination of whether Melchert-Dinkel’s actions constitute “assisting].”
III.
Finally, I would not remand to the district court because the record demonstrates that the district court deliberately omitted the word “assist” from its factual findings. The district court specifically found that, as to both counts, Melchert-Dinkel “intentionally advised and encouraged” Drybrough and Kajouji in taking their own lives. The word “assist” is plainly omitted from the district court’s decision. It is true that, if a district court omits a finding on any issue of fact essential to sustain the general finding of guilt, the court shall be deemed to have made a finding consistent with the general finding. Minn. R.Crim. P. 26.01, subd. 2(e); State v. Holliday, 745 N.W.2d 556, 562 (Minn.2008). But here, a finding that Melchert-Dinkel “assisted” was not an essential fact required to sustain the general finding of guilt because assisting was only one of three means by which Melchert-Dinkel could have committed the offense of aiding suicide. Having found that Melchert Dinkel had advised and encouraged Dryb-rough and Kajouji to commit suicide, a finding that he also assisted was not essential to the general finding of guilt. The record in this case demonstrates that the *28district court deliberately omitted the word “assist” from its factual findings, and therefore a remand to decide whether Mel-chert-Dinkel’s actions constitute “assisting]” Drybrough and Kajouji in taking their own lives will waste judicial resources.
IV.
For the reasons discussed above, I would not remand to the district court for further proceedings, and because the words “advis[ingj” and “encourage[ing]” as used in Minn.Stat. § 609.215, subd. 1, must be severed from the statute as unconstitutional, I would reverse Melchert-Dinkel’s convictions.

. Footnote 4 of the court’s opinion is curious. The footnote suggests, correctly, that a narrow construction may save a statute from constitutional infirmity. The problem here is that by interpreting the word ”assist[]” to include pure speech, the court broadens and expands, rather than narrows the word "assists” as found in Minn.Stat. § 609.215.


. In its closing argument, the State said, "I'm asking this Court to find Mr. Melchert Dinkel guilty on both counts: Count 1 for the intentional advising and encouraging and assisting of Mr. Mark Drybrough and his conduct which occurred on July 1 to July 27; and Count 2 with the assisting, encouraging, and advising Nadia Kajouji for his conduct on March 6 through March 10 of 2008.”


. To be clear, I am not suggesting that the complaint in this case violated the “nature and cause” requirement of the Due Process Clause discussed in State v. Kendell, 723 N.W.2d 597, 611 (Minn.2006), or that the State’s failure to include the word "assist” in the to-wit section of the complaint would have supported a pretrial motion to dismiss under Minn. R.Crim. P. 17.06, subd. 1. Instead, I am simply noting that the record before us case plainly demonstrates that from the very beginning of this prosecution, the State’s case has focused on whether Mel-chert-Dinkel "advised” or "encouraged" the victims to commit suicide, and not whether he “assisted” their suicides.